The opinion of the court was delivered, by
Woodward, C. J.
The ground-rent reserved by the deed of October 12th 1773, was payable in “twenty-one Spanish coined fine silver pieces of eight and one-third part of a piece of eight, each piece of eight weighing seventeen pennyweights and six grains, or so much lawful money of the province of Pennsylvania as shall be sufficient from time to time to purchase or procure twenty-one such pieces- of eight and one-third part of a piece of eight.”
This was manifestly a covenant for a specific article and not for a sum in currency. The alternative in which lawful money is mentioned was only another mode of securing to the landlord, in all contingencies, his twenty-one pieces of Spanish coin; if they were not specifically rendered, money enough should be furnished to purchase them, whatever the money of the province might for the time be. The coin here designated corresponded in value very nearly to what has generally been our silver dollar, but it *429was not a currency of the province when the deed was made, nor when the rent accrued which is claimed in this suit, for though several Acts of Congress subsequent to this deed had made foreign coins legal tenders, they were all repealed by the Act of 27th February 1857, and now nothing is a legal tender with us except our gold and silver coins and our treasury notes, commonly called greenbacks. This cannot, therefore, be considered a covenant for lawful money of the United States, else it would be redeemable in greenbacks ; but it is a covenant for a foreign commodity, and therefore not a debt within the meaning of the existing Acts of Congress that fix our legal tender ; such a covenant can only be discharged by rendering the article stipulated for or paying money enough to buy it. In our late opinions upon the Legal-Tender Law we were all agreed upon this point. A contract for specific articles, if not performed, must be compensated in the currency of the country according to the value of the articles stipulated for. Contracts for the payment of money, or “ lawful money,” as they are usually phrased, are contracts for the payment of the legal tenders of the country, but this was not a contract for money, as our law defines money, but was a contract for a commodity as much so as if it had been wheat, or gold and silver in ingots or bullion. The fact that coins were stipulated for is immaterial, since they were not coins that our law recognises as money.
We think the court below were right in all their rulings, and the judgment is affirmed.